Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/133,239 received February 9, 2021. Claims 2, 4, 6 and 8 are canceled, claims 1, 3 and 7 are amended, and claims 5 and 9-32 are left as original.
Allowable Subject Matter
Claims 1, 3, 5, 7 and 9-32 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 7,088,598.  The claims comprise a unique power controller comprising a divider circuit outputting a first power parameter, a first multiplier outputting a second power parameter and a second multiplier which receives the output of the first and second power parameters along with a current feedback value in order to adjust a converting power.
Regarding claims 12-32, a thorough examination of Applicant’s arguments, received February 9, 2021, has caused the Examiner to reevaluate his understanding of the invention, and finds the Applicant’s arguments persuasive. Although the Applicant has not amended the claims as part of this amendment; the Examiner’s new, more thorough understanding of the claimed invention has persuaded him to agree the claimed invention is not disclosed, taught or suggested in the prior art, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to meet the claimed limitation(s).
Regarding Claim 1: Though the prior art discloses a power controller for a power supply system wherein the controller provides a power adjusting mode and/or a charging control mode in order to control a converting power, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of:
wherein the power adjusting mode is realized by a power control device, the power control device at least comprises: a divider for receiving a power gain and a power command value and outputting a first power parameter; a first multiplier for receiving a voltage gain and a converting voltage feedback value and outputting a second power parameter; and a second multiplier for receiving a converting current feedback value, the first power parameter and the second power parameter and outputting a first preset output current value, and the power converter adjusts the converting power according to the first preset output current value. 
Regarding Claim 12: Though the prior art discloses a power supply system comprising a power converter to receive and convert an input voltage and current into an output voltage and current where the converting power equals the product of the converted voltage and current, it fails to teach or suggest the aforementioned limitations of claim 12, and further including the combination of:
a secondary battery connected to the power converter and configured to receive a charging current provided by the output current; and
a power controller connected to the power converter and the secondary battery, wherein the power controller is configured to receive a converting voltage feedback value, a converting current feedback value, a charging current feedback value and a power command value and preset a maximum charging current and a minimum charging current according to a characteristic of the secondary battery,
wherein when the converting power of the power converter is larger than or equal to the power command value, the power controller is controlled to perform a power adjusting mode for adjusting the converting power of the power converter, wherein when the charging current is larger than or equal to the maximum charging current, the power controller is controlled to perform a charging control mode for adjusting the output current of the power converter. 
Regarding Claim 26: Though the prior art discloses a control method of a power controller for a power supply system wherein the controller provides a power adjusting mode and/or a charging control mode in order to control a converting power, it fails to teach or suggest the aforementioned limitations of claim 26, and further including the combination of:
the control method comprising steps of:
(a)    presetting a maximum charging current and a minimum charging current according to a characteristic of the secondary battery when the power supply system operating;
(b)    presetting the power controller to perform the power adjusting mode;
(c)    judging whether the power controller performs the power adjusting mode;
(d)    performing the power adjusting and outputting a first preset output current value;
(e)    judging whether the charging current is larger than or equal to the maximum charging current;
(f)    controlling the power controller to perform the charging control mode;
(g)    performing the charging control mode and outputting a second preset output current value;
(h)    judging whether a converting power of the power converter is larger than or equal to a power command value; and
(i)     controlling the power controller to perform the power adjusting mode;
wherein the step (a) is performed firstly, after the step (a) is finished, the step (b) is performed, the step (c) is performed, if the judging result of the step (c) is satisfied, the step (d) is performed, after the step (d) is performed, the step (e) is performed, if the judging result of the step (e) is satisfied, the step (f) is performed, after the step (f) is finished, the step (c) is performed again; if the judging result of the step (c) is not satisfied, the step (g) is performed, after the step (g) is performed, the step (h) is performed, if the judging result of the step (h) is satisfied, the step (i) is performed, after the step (i) is finished, the step (c) is performed again; if the judging result of the step (e) is not satisfied, the step (c) is performed again; if the judging result of the step (h) is not satisfied, the step (c) is performed again.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859